       Case 3:20-cv-00171-KGB-JJV Document 33 Filed 02/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                                PLAINTIFF

v.                                  3:20-cv-00171-KGB-JJV

ROBERT CRESTMAN
Corporal, CCDC, et al.                                                           DEFENDANTS
                                                ORDER

       Pending before the Court is Defendant Raymond’s Motion to Compel (“Motion”) (Doc.

No. 31). Pursuant to his Motion, Defendant states that written discovery was propounded to

Plaintiff on November 2, 2020. (Id., Ex. 1). Plaintiff failed to fully respond within thirty

days, prompting Defendant’s counsel to send a letter informing her that additional responses

were required. (Id., Ex. 4). As of the date of the Motion’s filing, Defendants assert Plaintiff

has still not fully responded.

       Federal Rule of Civil Procedure 33(b)(3) requires that each interrogatory served “must, to

the extent it is not objected to, be answered separately and fully in writing under oath” by the

responding party. Fed. R. Civ. P. 33(b)(3). Furthermore, Rule 34(b)(2)(A) directs that “the

party to whom [the request for production] is directed must respond in writing within 30 days

after being served.” Fed. R. Civ. P. 34(b)(2)(A).     Rule 34(b)(2)(B) further requires that each

item must be responded to by either “stat[ing] that inspection and related activities will be

permitted as requested or stat[ing] an objection to the request, including the reasons.” Fed. R.

Civ. P. 34(b)(2)(B).

       In this case, Plaintiff has failed to provide responses to Defendant’s discovery requests –

including a properly executed Authorization to Disclose Health Information.         This medical

release is essential because Plaintiff has called her medical condition into question based on the

allegations in her Complaint.     This Court has the authority under Federal Rule of Civil
       Case 3:20-cv-00171-KGB-JJV Document 33 Filed 02/26/21 Page 2 of 2




Procedure 37 to compel Plaintiff to participate in discovery. Accordingly, Defendant’s Motion

to Compel is GRANTED. (Doc. No. 31.) Plaintiff is directed to respond to Defendant’s

discovery requests within twenty-one (21) days of the entry of this Order. If Plaintiff fails to

fully comply with this Order, the Court will entertain a motion to dismiss.1

       DATED this 26th day of February 2021.




                                             ___________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




1
 Local Rule 5.5(c)(2) requires any party not represented by counsel to be familiar with and
follow the Federal Rules of Civil Procedure. Failure to comply with the local rules and the
Federal Rules of Civil Procedure routinely results in dismissal.

                                                2
